Citation Nr: 0320211	
Decision Date: 08/14/03    Archive Date: 08/25/03	

DOCKET NO.  01-09 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Togus, Maine


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




REMAND

The veteran had active service from November 1968 to November 
1971.

In his informal hearing presentation dated in July 2003, the 
veteran's accredited representative referred to the report of 
a June 2002 neurological examination accorded the veteran by 
VA.  The examining neurologist indicated that there was no 
clear diagnosis for the spells that the veteran described.  
He ordered electroencephalographic testing.  The 
representative asserts that the report of the 
electroencephalographic testing has not been made part of the 
record and asks that this be accomplished.  The undersigned 
notes that a review of the record is not clear as to whether 
or not such testing ever took place.  Clearly, the enhanced 
obligations of VA under the Veterans Claims Assistance Act of 
2000 (VCAA) require that an attempt be made to obtain the 
report of the electroencephalographic testing, if conducted, 
and associate it with the record.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and assure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Public Law No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty to assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001) 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The development action should 
conclude notifying the veteran of the 
particular information needed to 
substantiate his claim and what portion 
of the evidence, if any, the veteran is 
to submit and what portion VA will 
obtain.

3.  The Outpatient Clinic at the VA 
Medical and Regional Office Center in 
Togus, Maine, should be contacted and 
asked to provide the report of any 
electroencephalographic testing the 
veteran might have undergone at that 
facility in June 2002 or sometime 
thereafter.  If it appears the veteran 
was not provided with 
electroencephalographic testing, he 
should be scheduled for such testing, 
after being made aware of the importance 
of the testing.

4.  After this has been accomplished, the 
RO should review the record.  If it is 
determined, based upon the results of the 
electroencephalographic testing, that 
another neurological examination is in 
order for the purpose of determining the 
etiology of any abnormality identified, 
such an examination is authorized.  If 
any other additional development is 
warranted in light of any newly received 
evidence, such development should be 
accomplished.

5.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity for response 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




